       Case 1:20-cv-00217-LG-RHW Document 1 Filed 07/02/20 Page 1 of 10



                          UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF MISSISSIPPI


 HOT TOPIC, INC. AND HOT TOPIC
 INC. WELFARE BENEFIT PLAN
                                                                          PLAINTIFFS


 v.                                                               1:20-cv-217-LG-RHW
                                                       CASE NO. ___________________

 CARYN SUZANNE MACFADDEN AS                                             DEFENDANTS
 THE PARENT AND LEGAL
 GUARDIAN OF E.M.


                                       COMPLAINT

        For their Complaint, Plaintiffs, Hot Topic, Inc. (“Hot Topic”) and Hot Topic Inc.
Welfare Benefit Plan (“Plan” and together with Hot Topic sometimes referred to as
“Plaintiffs”) allege:
                        PARTIES, JURISDICTION AND VENUE

        1.      Hot Topic is a corporation operating in California under the laws of
California. The Plan is sponsored and issued by Hot Topic and provides coverage to Plan
participants and their beneficiaries in the State of Mississippi.
        2.      The Plan is an employee welfare benefit plan as defined under the Employee
Retirement Income Security Act of 1974 (“ERISA”), 29 U.S.C. § 1001 et seq. sponsored
by HOT TOPIC and providing specified health care benefits to its eligible participants.
        3.      The Plan has a Hot Topic Inc. Choice Plan Summary Plan Description (the
“SPD”). See Declaration of Desiree Laurent (“Laurent Decl.”), ¶ 4, attached as Exhibit
“A.” A true and correct copy of the Summary Plan Description from 2019 is attached as
Exhibit “1” to the Laurent Decl.
        4.      Hot Topic is the Plan Sponsor and Plan Administrator of the Plan. The Plan
is administered in all 50 states and has approximately 2900 Plan participants. See Laurent


PD.29074521.1
       Case 1:20-cv-00217-LG-RHW Document 1 Filed 07/02/20 Page 2 of 10




Decl., ¶¶ 4,5 and 8.
        5.      The claims administrator of the Plan is United Healthcare (“United”). United
administers the Plan in all 50 states in a uniform manner such that no Plan participant’s
rights are lesser than any other Plan participant’s rights or benefits no matter where the
Plan participant is situated. As such, Plan participants located in the State of Mississippi
have the same rights and benefits as Plan participants located in the other 49 states and
United administers the benefits in a uniform manner under ERISA to achieve that result.
See Laurent Decl., ¶¶ 9-10.
        6.      Caryn Suzanne MacFadden (“Defendant”) and E.M., a minor under
Mississippi law, are individual persons and residents of Harrison County, State of
Mississippi.
        7.      Defendant at all times relevant hereto, was a covered person and participant
under the Plan within the meaning of ERISA § 3(7), (8). Moreover, E.M. is the daughter
of Defendant and was also at all time relevant hereto, a covered person and participant
under the Plan within the meaning of ERISA § 3(7), (8).
        8.      Defendant is also the legal guardian and parent of E.M. Defendant is the
legal guardian pursuant to a “Judgment Appointed Guardian” issued by the Chancery Court
of Harrison County, Mississippi, on May 21, 2019.
        9.      This is an action under 29 U.S.C. § 1132(a)(3) to enforce the terms of the Plan
to obtain reimbursement from a third party settlement for benefits paid by the Plan, to
impose an equitable lien by agreement/constructive trust over the proceeds of the third party
settlement, and for appropriate equitable relief to enjoin the Defendant and those acting in
concert with the Defendant from disbursing funds received from the third party settlement;
for full reimbursement from the funds received from the third party settlement pursuant to
the terms of the Plan; for the creation of a constructive trust and/or an equitable lien by
agreement over the proceeds of the funds received from the third party settlement; and for
injunctive relief.


PD.29074521.1
       Case 1:20-cv-00217-LG-RHW Document 1 Filed 07/02/20 Page 3 of 10




        10.     This Court has original and exclusive jurisdiction over Plaintiffs’ claims
under ERISA § 502(e)(1). 29 U.S.C. § 1132(e)(1).
        11.     Venue is proper under ERISA § 502(e)(2), 29 U.S.C. § 1132(e)(2) because
the controversy alleged herein relates to and arises from the Plan, which is administered in
this district by Hot Topic.
                               GENERAL ALLEGATIONS
        12.     Plaintiffs incorporate and reallege each of the allegations contained in
paragraphs 1-11 of this Complaint as though fully set forth herein.
        13.     On May 6, 2019, E.M. suffered injuries as a result of a motor vehicle accident
(the “Accident”).
        14.     At the time of the Accident, E.M. was a covered person and
beneficiary/dependent under the Plan.
        15.     As of the date of this Complaint, the Plan has paid medical expenses of
$44,985.17 to or on behalf of E.M. in treatment of her injuries sustained in the Accident.
        16.     E.M. accepted Plan benefits under the express condition that she would
reimburse the Plan for any benefits paid or disbursed by the Plan if she obtained a recovery
from any third party for the injuries she sustained in the Accident.
        17.     On information and belief, Defendant made a claim against third parties and
presumably the third parties’ insurers, for injuries and damages E.M. suffered in the
Accident (the “Underlying Action”).
        18.     The total medical expenses incurred as a result of the Accident were
$189,317.57. The Plan paid medical expenses of $44,985.79 to or on behalf of E.M. in
treatment of injuries she sustained in the Accident.
        19.     On information and belief, the Underlying Action has been settled by
Defendant on behalf of E.M. (the “Third Party Settlement”).
        20.     The Plan provides for payment of a covered person’s medical expenses but
grants the Plan a right to subrogation and a right to reimbursement where a third party may


PD.29074521.1
       Case 1:20-cv-00217-LG-RHW Document 1 Filed 07/02/20 Page 4 of 10




be legally responsible for the payment of medical expenses or other benefits related to a
covered person’s illness or injury.
        21.     As the claims administrator for the Plan, United is charged with
administering the terms of the Plan uniformly in accordance with the requirements of
ERISA and regardless of where the Plan participants are situated consistent with ERISA’s
requirement that ERISA qualified plans be administered uniformly across state lines.
        22.     The Subrogation and Reimbursement rights of the Plan are found in Section
11 beginning on page 83 and ending on page 86 of Exhibit “1” to the Laurent Decl.,
attached hereto as Exhibit “A.”
       23.    The Plan’s Subrogation and Reimbursement provisions are clear and
unambiguous, providing:
                SECTION 11 – SUBROGATION AND REIMBURSEMENT

                The Plan has a right to subrogation and reimbursement.
                References to “you” or “your” in this Subrogation and
                Reimbursement section shall include you, your estate and your
                heirs and beneficiaries unless otherwise stated.
                Subrogation applies when the plan has paid Benefits on your
                behalf for a Sickness or Injury for which any third party is
                allegedly to be responsible. The right to subrogation means
                that the Plan is substitute to and shall succeed to any and all
                legal claims that you may be entitled to pursue against any third
                party for the Benefits that the Plan has paid that are related to
                the Sickness or Injury for which any third party is considered
                responsible.
                The right to reimbursement means that if it is alleged that any
                third party caused or is responsible for a Sickness or Injury for
                which you receive a settlement, judgment, or other recovery
                from any third party, you must use those proceeds to fully
                return to the Plan 100% of any Benefits you receive for that
                Sickness or Injury. The right of reimbursement shall apply to
                any Benefits received at any time until the rights are
                extinguished, resolved or waived in writing.

        24.     The Plan terms obligate Defendant and E.M. to not only cooperate with the
Plan but failure to do so is considered a breach of contract and the Plan has a first priority
right to receive payment from the Third Party Settlement:

                You will cooperate with the Plan in protecting its legal and
                equitable rights to subrogation and reimbursement in a timely
PD.29074521.1                                 -4-
       Case 1:20-cv-00217-LG-RHW Document 1 Filed 07/02/20 Page 5 of 10



                manner, including, but not limited to:
                -   Notifying the Plan, in writing, of any potential legal
                    claim(s) you may have against any third party for acts
                    which caused Benefits to be paid or become payable.
                -   Providing any relevant information requested by the Plan.
                -   Signing and/or delivering such documents as the Plan or its
                    agents reasonably request to secure the subrogation and
                    reimbursement claim.
                -   Responding to requests for information about any accident
                    or injuries.
                -   Making court appearances.
                -   Obtaining the Plan’s consent or its agents’ consent before
                    releasing any party from liability or payment of medical
                    expenses.
                -   Complying with the terms of this section.
                Your failure to cooperate with the Plan is considered a breach
                of contract. As such, the Plan has the right to terminate your
                Benefits, deny future benefits, take legal action against you,
                and/or set off from any future Benefits the value of Benefits
                the Plan has paid relating to any Sickness or Injury alleged to
                have been caused or caused by any third party to the extent not
                recovered by the Plan due to you or your representative not
                cooperating with the Plan. If the Plan incurs attorneys’ fees
                and costs in order to collect third party settlement funds held
                by you or your representative, the Plan has the right to recover
                those fees and costs from you.
                The Plan has a first priority right to receive payment on any
                claim against any third party before you receive payment from
                that third party. Further, the Plan’s first priority right to
                payment is superior to any and all claims, debts or liens
                asserted by any medical providers, including but not limited to
                hospitals or emergency treatment facilities, that assert a right
                to payment from funds payable from or recovered from an
                allegedly responsible third party and/or insurance carrier.

        25.     The Plan states that its recovery rights must take first priority regardless of
whether the covered person is made whole and the Plan is entitled to recover from the entire
Third Party Settlement regardless of how the recovery is classified:

                Regardless of whether you have been fully compensated or
                made whole, the Plan may collect from you the proceeds of any
                full or partial recovery that you or your legal representative
                obtain, whether in the form of a settlement (either before or
                after any determination of liability) or judgment, no matter
                how those proceeds are captioned or characterized. Proceeds
                from which the Plan may collect include, but are not limited to,
                economic, non-economic, and punitive damages.               No
PD.29074521.1                                 -5-
       Case 1:20-cv-00217-LG-RHW Document 1 Filed 07/02/20 Page 6 of 10




                “collateral source” rule, any “Made-Whole Doctrine” or
                “Make-Whole Doctrine,” claim of unjust enrichment, nor any
                other equitable limitation shall limit the Plan’s subrogation and
                reimbursement rights.

        26.     The Plan provides that the Defendant and E.M. cannot accept any settlement
that does not fully reimburse the Plan, without the Plan’s written approval.

        27.     Further, the Plan provides at page 86 the following with regard to parents and
guardians:

                The provisions of this section apply to the parents, guardians,
                or other representative of a Dependent child who incurs a
                Sickness or Injury caused by any third party. If a parent or
                guardian may bring a claim for damages arising out of a
                minor’s Sickness or Injury, the terms of this subrogation and
                reimbursement clause shall apply to that claim.

        28.     Finally, the Plan provides that,

                The right to reimbursement means that if it is alleged that any
                third party caused or is responsible for a Sickness or Injury for
                which you receive a settlement, judgment, or other recovery
                from any third party, you must use those proceeds to fully
                return to the Plan 100% of any Benefits you receive for that
                Sickness or Injury. The right of reimbursement shall apply to
                any Benefits received at ay time until the rights are
                extinguished, resolved or waived in writing.

                See Exhibit “1” to Laurent Decl., p. 83.

        29.     Despite the Plan’s repeated requests for full reimbursement of the medical
expenses the Plan paid to or on behalf of E.M., Defendant has refused to fully reimburse
the Plan and has, in fact, repudiated the Plan’s right to subrogation and reimbursement
under the terms of the Plan.

                                   CAUSES OF ACTION
                                        COUNT ONE
        30.     Plaintiffs incorporate and reallege each of the allegations contained in
PD.29074521.1                                 -6-
       Case 1:20-cv-00217-LG-RHW Document 1 Filed 07/02/20 Page 7 of 10




Paragraphs 1-29 of this Complaint as though fully set forth herein.
        31.     Plaintiffs bring this action under 29 U.S.C. § 1132(a)(3), to enjoin
Defendant’s acts which violate the terms of the Plan and seek appropriate equitable relief
to enforce the terms of the Plan as permitted by ERISA.
        32.     The Plan language meets the requirements of Sereboff v. Mid. Atlantic Med.
Servs., 547 U.S. 356,362-63 (2008) to enable the Plan to place a constructive trust and/or
equitable lien by agreement consisting of the benefits the Plan paid on behalf of E.M.
        33.     Defendant has failed and refused to acknowledge the Plan’s rights and to
fulfill E.M.’s obligations under the Plan.
        34.     Defendant has refused to reimburse the Plan for benefits it paid on behalf of
E.M.
        35.     The Plan creates a lien upon a portion of the proceeds from the Third Party
Settlement from the third parties liable for E.M.’s injuries.
        36.     Having identified the funds received from third parties as the Third Party
Settlement, the Plan is permitted to follow a portion of that recovery into Defendant’s hands
and impose an equitable lien by agreement and/or constructive trust over the Third Party
Settlement funds.
        37.     The Plan’s reimbursement claim is considered equitable, as required by
ERISA, because it seeks recovery over a specifically identifiable fund over which the Plan
has an equitable lien by agreement.
        38.     The Plan’s reimbursement claim is a claim for equitable relief to enforce the
terms of the Plan for reimbursement for the medical expenses and benefits paid on behalf
of E.M.
        39.     Therefore, a dispute has arisen and an actual controversy exists between the
Plaintiffs and Defendant with regard to proper interpretation and application of the Plan’s
rights with respect to its lien mandated by the Plan.
        40.     A declaration of rights, responsibilities and obligations of the Plan and the

PD.29074521.1                                -7-
       Case 1:20-cv-00217-LG-RHW Document 1 Filed 07/02/20 Page 8 of 10




Defendant is required to determine the respective rights and obligations of the parties
hereto.
          41.   The Plaintiffs have fully and completely performed all obligations to
Defendant and to E.M.
                                       COUNT TWO
                                    (Constructive Trust)
          42.   Plaintiffs incorporate and reallege each of the allegations contained in
paragraphs 1-41 of this Complaint as though fully set forth herein.
          43.   The Plan has a right to reimbursement out of the recovery that E.M. obtained
as a result of the Third Party Settlement with third parties liable for the injuries for which
the Plan paid medical expenses and benefits on behalf of E.M.
          44.   Defendant, as legal guardian for E.M., has acquired in her possession or
control specifically identifiable settlement proceeds in the form of the Third Party
Settlement.
          45.   The Plan has specifically identified the proceeds from the Third Party
Settlement as the fund from which the Plan has a reimbursement interest.
          46.   The Plan has an equitable lien by agreement and/or constructive trust over
the Third Party Settlement.
          47.   Equity demands that a constructive trust be placed upon the proceeds from
the Third Party Settlement until further order of this Court.
                                     COUNT THREE
                                     (Injunctive Relief)
          48.   Plaintiffs incorporate and reallege each of the allegations contained in
paragraphs 1-44 of this Complaint as though fully set forth herein.
          49.   Pursuant to Section 502(a)(3) of ERISA, a fiduciary may bring an action to
enjoin any act or practice which violates the terms of the Plan. 29 U.S.C. § 1132(a)(3).
          50.   Defendant has repudiated the Plan’s rights to be reimbursed from any

PD.29074521.1                                -8-
       Case 1:20-cv-00217-LG-RHW Document 1 Filed 07/02/20 Page 9 of 10




recovery obtained from third parties in violation of the terms of the Plan.
        51.     On information and belief, the Defendant is protecting settlement funds and
are prejudicing the Plan’s rights to recovery.
        52.     On information and belief, the Defendant is in possession of settlement funds
that are property of the Plan.
        53.     If Defendant is permitted to disburse the settlement funds, the funds may no
longer be traceable and under the control of Defendant.
        54.     Unless Defendant is enjoined from disbursing those settlement funds, the
Plan will suffer irreparable injury.
        55.     The entry of an injunction will not harm Defendant and is in keeping with
the public policy of preserving the integrity of ERISA.
                                  PRAYER FOR RELIEF
        WHEREFORE, having set forth their claims against Defendant, Plaintiffs
respectfully request judgment as follows:
        A.      The imposition of a constructive trust or equitable lien by agreement in favor
of the Plan upon the Third Party Settlement identified herein.
        B.      For a declaration of the Plan’s ownership of the Third Party Settlement up to
the full amount of benefits paid to or on behalf of E.M.;
        C.      That the settlement funds be held in trust for the benefit of the Plan;
        D.      For first reimbursement of not less than $44,985.79, plus any additional
funds expended by the Plan on behalf of E.M. out of the Third Party Settlement;
        E.      For an Order enjoining Defendant and those acting in concert with Defendant
from disbursing the settlement funds received in payment of damages sustained by E.M.;
        F.      For Plaintiffs’ reasonable attorneys’ fees and costs under ERISA § 502(g);
        G.      For pre-judgment and post-judgment interest at the legal rate; and
        H.      For such other and further relief that the Court deems just and proper.



PD.29074521.1                                 -9-
       Case 1:20-cv-00217-LG-RHW Document 1 Filed 07/02/20 Page 10 of 10




        RESPECTFULLY SUBMITTED this 2nd day of July, 2020.


                               By:   /s/ Christine Whitman
                                     Christine Whitman, MS Bar #104452
                                     PHELPS DUNBAR LLP
                                     2602 13th Street, Ste. 300
                                     Gulfport, Mississippi 39501
                                     Telephone: 228-679-1130
                                     Telecopier: 228-679-1131
                                     Email: christine.whitman@phelps.com
                                     Attorneys for Hot Topic, Inc. and the Hot Topic
                                     Umbrella Benefit Plan No. 3




PD.29074521.1                        - 10 -
